Cuyahoga C.P. No. CR-0454857. This cause is pending before the court as a death penalty appeal from the Court of Common Pleas of Cuyahoga County. Upon consideration of appellant’s motion for a complete copy of the prosecutor’s file to be sealed and filed for appellate review, motion for disclosure of police reports, and third motion to supplement the record,
IT IS ORDERED by the court that the motions for a copy of the prosecutor’s file and police reports are denied.
IT IS FURTHER ORDERED that the motion to supplement the record is granted and that the Clerk of the Court of Common Pleas of Cuyahoga County shall certify and transmit to the Clerk of this court the following exhibit within twenty days of the date of this entry: State’s Exhibit 165.